In a proceeding pursuant to CPLR article 78, inter alia, to review a determination, dated August 30, 1984, denying the petitioner’s grievance concerning a disciplinary disposition which found, after a hearing, that he violated a prison rule, and a determination dated September 18, 1984, denying the petitioner’s grievance with respect to his suspension from his job assignment, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Braatz, J.), dated August 1, 1985, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The denial of petitioner’s grievance is supported by the record. There is no merit to the contention that the disciplinary Hearing Officer failed to set forth adequate factual findings in his decision. Mollen, P. J., Bracken, Rubin, Kooper and Spatt, JJ., concur.